NUMBER 13-96-00637-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

SANTIAGO “JIMMY” ALANIZ,                                                    Appellant,

                                           v.


EDUARDO J. GARCIA AND FRANK S. LOPEZ,               Appellees.
_____________________________________________________________

    On appeal from the 156th District Court of Bee County, Texas.
______________________________________________________________

                       MEMORANDUM OPINION
            Before Justices Yañez, Rodriguez, and Benavides
                   Memorandum Opinion Per Curiam

      This appeal was abated by this Court on December 18, 1997, due to the bankruptcy

of one of the parties to this appeal. See 11 U.S.C. § 362; see generally TEX . R. APP. P.

8. Since the abatement there has been no activity in this appeal. On April 16, 2009, the

Court ordered the parties to file an advisory regarding the status of the appeal and, if
applicable, a motion to reinstate the appeal or a motion to dismiss the appeal. The order

notified the parties that failure to respond to the order would result in reinstatement and

dismissal of the appeal for want of prosecution.

       Appellant filed a motion to reinstate the appeal stating that it “is believed that all

proceedings in said bankruptcy case have been concluded.” Appellee filed a motion to

dismiss the appeal stating that all relevant documents and records have been destroyed

and cannot, at this late date, be reconstructed. Appellee obtained a record indicating

Appellant was discharged in bankruptcy on February 9, 1998.

       This case was abated on December 18, 1997. The order abating appeal states the

appeal may be reinstated on motion by any party showing that the stay has been lifted, and

specifying what further action, if any, is required from the Court. Appellant took no action

in this case for over eleven years after the case was abated and appellant was discharged

in bankruptcy.

       The Court, having considered the documents on file and appellant’s motion to

reinstate appeal is of the opinion that the motion to reinstate should be DENIED and

appellee’s motion to dismiss the appeal is GRANTED. We hereby dismiss the appeal for

want of prosecution. See TEX . R. APP. P. 42.3(b).

                                                                PER CURIAM

Memorandum Opinion delivered and
filed this the 18th day of June, 2009.




                                             2